Citation Nr: 1513958	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a recurrent bilateral ear disorder to include otitis externa.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1970 to February 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, denied service connection for an ear disorder due to diving.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In June 2014, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), traumatic brain injury (TBI) residuals including memory loss, and headaches and informal claims for increased disability evaluations for his right fifth digit clavi and his left foot ball and fifth digit clavi.  The issues have not been adjudicated and are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

Recurrent bilateral otitis externa was initially manifested during active service.  

CONCLUSION OF LAW

The criteria for service connection for recurrent bilateral ear otitis media have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for recurrent bilateral otitis externa.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for an Ear Disorder 

The Veteran contends that he was diagnosed with and treated for a recurrent ear disorder during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  


The Veteran's service treatment records reflect that he was treated for recurrent bilateral otitis externa.  Treatment records dated in May 1971 state that impressions of right ear otitis externa were advanced.  A September 1972 treatment record indicates that the Veteran complained of a swollen left ear.  He was noted to have a history of recurrent otitis externa.  

The report of a September 2010 VA ear examination notes that the Veteran was diagnosed with a "history of chronic and recurrent acute otitis externa, bilateral with right ear worse."  The examiner commented that the Veteran "also gives a good history of chronic and recurrent acute otitis externa since being discharged from the service" and "[b]ased on this information, it is my opinion that more likely than not, the patient does have chronic and recurrent acute otitis externa and it is related to the time he was in the service."  In an October 2010 addendum to the September 2010 VA examination report, the examiner clarified that "[b]ased on the patient's history and documentation in his service medical records, it is my opinion that more likely than not this gentleman was seen, evaluated and treated for recurrent and chronic otitis externa while in the service, and that he continues to have symptoms of this."  

Clinical documentation dated in April 2013 and September 2014 from M. Phillips, M.D., states that the Veteran presented a history of recurrent right ear infections.  On examination, the Veteran exhibited right external auditory canal scarring and narrowing consistent with recurrent infections.   

The Veteran was diagnosed with and treated for recurrent bilateral otitis externa during and following active service.  A VA examiner has related the Veteran's recurrent bilateral otitis externa to active service.  In the absence of any competent evidence to the contrary, the Board concludes that service connection is now warranted for recurrent bilateral otitis externa.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent bilateral otitis externa is granted 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


